Citation Nr: 1311710	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  11-00 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003, with subsequent service in the Army Reserves through 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefit sought on appeal.

The Veteran testified at a December 2012 videoconference hearing before the undersigned, who was designated to conduct that hearing pursuant to 38 U.S.C.A. § 7102(a).  A transcript of the proceeding has been associated with the Veteran's Virtual VA efolder. 

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran, in hearing testimony and other documents of record, contends that his current low back problems arose in service and therefore warrant an award of service connection.  Prior to issuing a decision on the merits of the Veteran's claim, the Board finds that further development is needed.  38 C.F.R. § 19.9.

I.  Army Reserve Service Records

The Veteran's service personnel records indicate that upon separation from active duty service in September 2003, the Veteran was assigned to the Army Reserves in St. Louis, Missouri.  He was subsequently discharged from the reserves effective August 29, 2007.  See the Veteran's Orders, dated June 12, 2003 and August 29, 2007 respectively.  In light of the fact that all service records from the Veteran's period of active duty are either lost or missing, and in light of the Veteran's current contention that his low back pain had its onset during his period of active duty and has continued to the present day, the Board believes that the Veteran's medical and personnel records pertaining to his period of reserve service from 2003 to 2007 may contain information that will help the Board make a fully informed decision.  On remand, such records should be requested.

II.  VA Treatment Records

During the recent videoconference hearing, the Veteran testified that he had enrolled in the VA health-care system in 2008 and had since undergone ongoing treatment for his lumbar pain and related symptoms.  Significantly, however, the most recent VA medical records associated with his paper claims file or Virtual VA efolder are dated in September 2010.  As it therefore appears that pertinent VA treatment records remain outstanding, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).

III.  VA Examination

In addition to the aforementioned records development, a new VA examination must be scheduled and an etiological opinion obtained before the Veteran's claim may be adjudicated on the merits.  

The record reflects that the Veteran has a current diagnosis of low back strain.     See Report of August 2009 VA Medical Examination, p. 12.  He also has reported disabling symptoms in his lumbar spine, including flare-ups of pain that recur roughly 4-5 times per week, which have persisted since his period of active service.  See Board Hearing Tr. at 12-13.  

The Veteran has also reported a history of in-service trauma to the low back,  beginning with an April 2002 motor vehicle accident that severely strained his lumbar spine.  See Board Hearing Tr. at 3.  Although the Veteran acknowledges receiving inpatient treatment in the aftermath of that hit-and-run collision, he alleges that he never fully recovered from his lumbar injury.  In addition, the Veteran professes to have relied on over-the-counter medications to ease his lower back discomfort throughout the remainder of 2002.  See Board Hearing Tr. at 3-4.  He claims to have then continued his self-treatment regimen throughout his tour of duty in Afghanistan, where he had limited access to medical care.  See Board Hearing Tr. at 4-5.  

In addition to hurting his back in an in-service motor vehicle accident, the Veteran also claims that, while deployed to Afghanistan from December 2002 to July 2003, he suffered further injury to his spine when a fellow soldier accidentally bumped into him during a drill maneuver.  See Board Hearing Tr. at 6.  This additional injury, the Veteran now maintains, compounded the residuals from the prior collision, resulting in severe pain and related symptoms, which he noted during his September 2003 separation examination.  Id.  

Unfortunately, the report of the Veteran's separation examination has not been associated with his claims file.  Nor has any other service treatment record (STR) that might have lent support to his claim.  After conducting an exhaustive search, the St. Petersburg RO has determined that further efforts to locate Veteran's STRs would be futile and has issued a formal finding as to their unavailability.  See March 20, 2009, Formal Finding of Unavailability of Federal Records.  Consequently, the Board has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  That includes an obligation to explain all findings and conclusions, and to carefully consider the benefit of the doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Applying that rule to the instant case, the Board finds that the Veteran has offered a plausible and persuasive account of in-service lower back injuries.  He is competent to report such injuries, which lie within the realm of his experience.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board considers the Veteran's statements credible as they are consistent with the circumstances of his service and uncontroverted by the other evidence of record.  38 C.F.R. § 3.159(a)(2) (2012); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Notably, the Veteran has produced private hospital records, dated in April 2002, which document his treatment for back pain incurred in the aforementioned motor vehicle accident, and include a diagnosis of dorsal strain.  The file also contains a record of the Veteran's care at Department of Defense Treatment facilities during his period of active duty service, compiled in a recent VA report, which documents a diagnosis of "lumbago" in October 2002, and a sprain in the lumbar region in May 2002.  Although there are no reports of record corroborating his account of a second in-service back injury sustained in Afghanistan, the Board notes that the credibility of the Veteran's account is not automatically diminished by the absence of contemporaneous treatment records.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  That is especially true in the instant case, given that the Veteran's STRs are unavailable through no fault of his own.  Cromer, supra.  Accordingly, for the purposes of this remand, the Board accepts the Veteran's assertions with respect to both in-service low back injuries as both competent and credible. 

Similarly, the Board finds the Veteran's account of recurrent lumbar pain and related symptoms to be true within the context of this remand.  In reaching this determination, the Board is mindful of the Veteran's acknowledgement that, upon leaving service, he delayed treatment for lower back problems.  See Board Hearing Tr. at p. 8.  However, he has explained that this was because he was unable to afford private medical care and unaware that he could apply for health benefits through the VA.  See Board Hearing Tr. at pp. 8-9.  The Veteran has further emphasized that, since enrolling in the VA health-care system, he has sought regular treatment at his local VA Medical Center, where he now works as a medical assistant.  See Board Hearing Tr. at p. 10.  The Veteran's testimony in this regard is corroborated by his available VA medical records, which document his treatment for chronic low back pain through September 2010 and indicate that he has undergone additional treatment since that time.  

The Veteran underwent a VA spine examination in August 2009.  However, while concurrent clinical testing confirmed a diagnosis of lumbar strain, the VA examiner determined that this condition was less likely than not service-related.  The examiner's sole rationale was that the evidence of record did not show that the Veteran's low back symptoms had persisted since service.  

Significantly, although the VA examiner did acknowledge that the Veteran had a back strain after being hit in the back by another car in service, the VA examiner failed to discuss or even acknowledge the impact the Veteran's subsequent in-service back injury in Afghanistan had in the development of his lumbar spine disability, if any.  Further, the August 2009 examination preceded the Veteran's written statements and competent testimony of having experienced ongoing pain symptoms since service.  Indeed, these statements are in direct contradiction with the VA examiner's finding that here was in fact no chronicity of symptoms since service.   As such, the Board accordingly finds that the VA examiner's negative nexus opinion was based on incomplete facts and is therefore inadequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion); see also Nieves-Rodriguez, 22 Vet. App. at 301 (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Therefore, a new examination is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  That new examination should include an etiological opinion that takes into account all pertinent evidence of record, including the Veteran's lay statements and any VA treatment records or other documentation obtained on remand.  See 38 C.F.R. § 4.1 (2012) (recognizing the general importance of evaluating each disability in relation to its history).  
Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Request and obtain the Veteran's Army Reserve medical and personnel records dating from 2003 to 2007 from the appropriate records keeping facility.  Any records obtained should be associated with the Veteran's claims file.

2.  Obtain any updated relevant VA treatment records from the St. Petersburg, Florida VA Medical Center dated since September 2010 that have not yet been associated with the claims file.

3.  If any of the records requested in Paragraph (1) or (2) are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

4.  After the development requested in Paragraphs (1)-(3) is complete, schedule the Veteran for an examination to determine the nature and etiology of any currently diagnosed low back disorder.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA), and a copy of this REMAND should be made available and be reviewed by the examiner in conjunction with his or her examination, and the examiner should confirm that such records were available for review.  

After conducting an examination of the Veteran and performing all clinically-indicated diagnostic testing and any necessary consultations, the examiner should address the following:
      (a.)  Diagnose all current low back disorders.

(b.)  State whether it at least as likely as not (50 percent probability or greater) that any current low back disorder had its onset in, or is otherwise related to his period of active duty service from 1999 to 2003.  For purposes of this opinion, please accept as true the Veteran's account of in-service low back injuries arising from an April 2002 motor vehicle collision and a subsequent accident that took place during a drill maneuver in Afghanistan.  The examiner should also accept as true the Veteran's account of having experienced lumbar pain and related symptoms since service to the present day.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why such is the case.

5.  Thereafter, and after undertaking any additional development deemed necessary, please review all the evidence of record (to include all records associated with the Veteran's Virtual VA claims folder) and readjudicate the Veteran's low back claim.  If any aspect of the appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
VINCENT C. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




